625 N.W.2d 143 (2001)
In re Petition for DISCIPLINARY ACTION AGAINST Robert C. SIPKINS, an Attorney at Law of the State of Minnesota.
No. C7-01-544.
Supreme Court of Minnesota.
April 30, 2001.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Robert C. Sipkins committed professional misconduct warranting public discipline, namely, failing to oppose a summary judgment motion resulting in the dismissal of his client's claim, failing to advise his client of the motion and dismissal, failing to timely forward tax forms to another client and failing to cooperate with the Director's investigation in violation of Minn. R. Prof. Conduct 1.1, 1.3, 1.4, 1.15(c)(1), 1.16(d) and 8.1(a)(3), Rule 25, Rules on Lawyers Professional Responsibility (RLPR).
Respondent admits his conduct violated the Rules of Professional Conduct and he waives his rights pursuant to Rule 14, RLPR, and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a 90-day suspension from the practice of law. Respondent agrees that he must petition for reinstatement under Rules 18(a) through (e), RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Robert C. Sipkins is suspended from the practice of law for 90 days and that he pay $900 in costs and disbursements pursuant to Rule 24, RLPR.
BY THE COURT:
/s/ Alan C. Page
Associate Justice